267 Minn. 544 (1963)
124 N.W. (2d) 411
MARIAN McCAULEY
v.
PHILIP J. McCAULEY, JR.
No. 38,933.
Supreme Court of Minnesota.
November 8, 1963.
Johnson, Essling & Malone, for appellant.
Thomas J. Burke, for respondent.
PER CURIAM.
Defendant in divorce proceedings appeals from an order of the district court granting his wife exclusive possession and occupancy of the home of the parties pending determination of the action.[1]
We have reviewed the record and are satisfied that the trial court was acting within the area of its discretion in view of testimony reflecting that the tension between the litigants is such as to react unfavorably upon their three children, who must of necessity be maintained in the residence involved. See, Carlson v. Carlson, 234 Minn. 258, 48 N.W. (2d) 58; Minn. St. 518.62.
Affirmed.
NOTES
[1]  Whether such an order is appealable has not been determined specifically. See, Schuster v. Schuster, 84 Minn. 403, 87 N.W. 1014; Brunn v. Brunn, 166 Minn. 283, 207 N.W. 616; Burkholder v. Burkholder, 231 Minn. 285, 43 N.W. (2d) 801; 4 Am. Jur. (2d) Appeal and Error, § 138.